Citation Nr: 1424517	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-47 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than July 6, 2010, for the transfer of education benefits under 38 U.S.C.A. Chapter 33 (Post 9/11 GI Bill).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel

INTRODUCTION

The Veteran had active service from October 1986 to October 1989, November 2001 to October 2002, October 2006 to October 2008, November 2008 to August 2011, and January 2012 to January 2013.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Education Office at the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In January 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record.  

In January 2014, the case was remanded for further development, and the action requested in that remand has been accomplished to the extent possible.


FINDING OF FACT

The Veteran is shown to have had an education assistance program benefit transferred in July 2010 and her irrevocable election for Post 9/11 GI Bill educational assistance at that time includes eligibility for benefits as of August 1, 2009. 


CONCLUSION OF LAW

The criteria for entitlement to education program benefits under the Post 9/11 GI Bill, to include benefits effective from August 1, 2009, have been met.  38 U.S.C.A. § 3319 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.9750, 21.9625 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations specific to education benefits identify the notice and assistance requirements.  38 C.F.R. §§ 21.1031, 21.1032, 21.9510 (2013).  Although no notice was provided in the case, as the matter at issue does not involve an entitlement claim, the Board finds no additional development is required.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence).  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

VA regulations provide, generally, that an individual may establish eligibility for Chapter 33 educational assistance based on active duty service after September 10, 2001, if the individual serves a minimum of 90 aggregate days and is separated from active service with an honorable discharge.  Then, after meeting the minimum service requirements the individual can make an irrevocable election to receive benefits under 38 U.S.C. Chapter 33 by relinquishing eligibility under either 38 U.S.C. Chapter 30 (MGIB or Chapter 30), or 10 U.S.C. Chapter 106a, 1606, or 1607.  An individual may make an irrevocable election to receive benefits by properly completing VA Form 22-1990.  38 C.F.R. § 21.9520 (2013).

An individual entitled to educational assistance under 38 U.S.C. Chapter 33 based on that individual's active service, and who is approved by a service department to transfer entitlement, may transfer as much as a total of 36 months of entitlement to a dependent (or among dependents).  38 C.F.R. § 21.9570 (2013).

If a child is eligible for transferred entitlement under 38 C.F.R. § 21.9570, the beginning date of the award of educational assistance will be no earlier than the latest of the following dates:  (1) The date the Secretary of the service department concerned approves the transferor to transfer entitlement; (2) The date the transferor completes 10 years of service in the Armed Forces; (3) The date the transferor specified in the designation of transfer; (4) The date the child first meets the definition of child in 38 C.F.R. § 3.57 of this chapter; or (5) Either: (i) The date the child completes the requirements of a secondary school diploma (or equivalency certificate); or (ii) The date the child attains age 18.  38 CFR § 21.9625(j) (2013).  

A claimant may appeal a decision of eligibility or entitlement to educational assistance to the Board of Veterans' Appeals in accordance with the provisions of 38 C.F.R Part 20.  A claimant may appeal a decision of entitlement to educational assistance benefits under 10 U.S.C. § 510 and 10 U.S.C. Chapters 106a, 1606, and 1607 to the Board of Veterans' Appeals in accordance with the provisions of 38 C.F.R. Part 20.  A claimant may not appeal a decision of basic eligibility under 10 U.S.C. § 510 or 10 U.S.C. Chapters 106a, 1606, or 1607 or for supplemental or increased educational assistance under 10 U.S.C. 16131(i) or 38 U.S.C. 3015(d), 3021, or 3316 to VA as the Department of Defense solely determines eligibility to supplemental and increased educational assistance under those sections.  38 C.F.R. § 21.1034 (2013); 74 Fed. Reg. 14654-01 (Mar. 31, 2009).

In a July 19, 2010, letter, the Defense Manpower Data Center informed the Veteran that she had been approved by her Service to transfer her unused Post 9/11 GI Bill benefits to a member of her immediate family.  It was noted that the transfer request date was July 6, 2010, and that the transfer status was effective that same date.

The beginning date of the award of educational assistance will be no earlier than the latest of the following dates:  (1) The date the Secretary of the service department concerned approves the transferor to transfer entitlement; (2) The date the transferor completes 10 years of service in the Armed Forces; (3) The date the transferor specified in the designation of transfer; (4) The date the child first meets the definition of child in 38 C.F.R. § 3.57 of this chapter; or (5) Either: (i) The date the child completes the requirements of a secondary school diploma (or equivalency certificate); or (ii) The date the child attains age 18.  38 C.F.R. § 21.9570 (2013).

Here, the Veteran did not complete 10 years of service until approximately 2012 or 2013, so it could be argued that the beginning date should have been even later than the current effective date of July 6, 2010.  However, the Board notes that this case could also be alternatively addressed on the basis that the Veteran is seeking to correct the effective date for the change to coverage under the Post 9/11 GI Bill, and the Board has therefore additionally considered the law that allows the retroactive election of benefits under the Post 9/11 GI Bill.  38 C.F.R. § 21.9625(l) (2013).

The Veteran submitted her request in July 2010, but seeks an effective date of August 1, 2009.  Under 38 C.F.R. § 21.9625(l), if an individual makes an election to receive benefits under 38 U.S.C. Chapter 33 in lieu of benefits under Chapter 30, VA will begin paying benefits under 38 U.S.C. Chapter 33 in lieu of benefits under Chapter 30 effective the later of:  (1) August 1, 2009; (2) The date the individual became eligible for educational assistance under 38 U.S.C. Chapter 33; (3) One year before the valid election request was received; or (4) The effective date of the election as requested by the claimant.  Accordingly, under those provisions, and resolving reasonable doubt in favor of the Veteran, August 1, 2009, could be considered the latest available date for purposes of paying Chapter 33 benefits based on the facts of this case.  For example, one year prior to the July 2010 date of request for transfer would have been July 2009, which is prior to August 1, 2009.  The Board finds that an effective date of retroactive benefits as of August 1, 2009, is therefore warranted.  

The Board further notes that the Post 9/11 educational assistance program was not effective until August 1, 2009.  Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  Consequently, the Board finds that the requested assignment of August 1, 2009, as the effective date of entitlement to education program benefits under the Post 9/11 GI Bill is the earliest effective date available.


ORDER

Entitlement to transfer of education program benefits under the Post 9/11 GI Bill, to include benefits effective from August 1, 2009, is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


